DETAILED ACTION
This Office Action is in response to an application that was filed on 10/31/2019. Claims 13-33 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The disclosure is objected to because of the following informalities:
Item 20 cannot be identified as a housing in ¶[0030] of the PgPub and as a bridge member [commonly referred to as clips] in ¶[0027_0031-0035_0037_0040 & 0042].
 Item 40 cannot be identified as a housing in ¶[0029-0035 & 0039-0042] of the PgPub and as a Wi-Fi module in ¶[0039].
Item 60 cannot be identified as the other side of housing 40 in ¶[0030] of the PgPub and as extension in ¶0030 & 0032].
Item 90 cannot be identified both as a fitting and as a circuit board in ¶[0037] of the PgPub.
The trademark name “Wi-Fi ®” is not use properly in the specification of the patent application in accordance to mark as defined by 15 U.S.C. 1127 (i.e., trademark, service mark, collective mark, or certification mark), where the trade name is used in a patent application to identify indefinite, uncertain, and arbitrary, where Wi-Fi ® can encompass a WLAN network with a specific compliant IEEE 802.11 standard that can be variable. In addition, the formula or characteristics of the product may change from time to time base on the compliant IEEE standard and yet it may continue to be sold under the same mark or trade name. In the particular case of the patent specification, the details of the product identified by the trade name is not set forth in positive, exact, intelligible language, therefore, there will be uncertainty as to what is meant “Wi-Fi ®”. Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931). (See MPEP § 608.01(v)(I)).

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 13, 15, 20, 22, 25, 27, 30, and 32-33 contains the trademark/trade name “Wi-Fi ®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods based on an IEEE standard, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless transmitter and receiver and, accordingly, the identification/description is indefinite. For purposes of art examination, the claims were construed to refer to wireless transmitter and receiver. (See MPEP § 2175 paragraph ¶ 7.35.01).

	Claims 14-21 are rejected since the base independent claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

	Claims 23-26 are rejected since the base independent claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claims 28-31 are rejected since the base independent claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

In claim 24, the limitation "wherein: said bridge member includes an automatic recovery module" is confusing. Specifically, ¶[0037] of the PgPub indicates bridge member 20 can be replace by an automatic recovery module (ARM) 88, and not that the bridge member includes an automatic recovery module. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by indicating in the cited limitation that the bridge member includes an automatic recovery module while the specification indicate that the bridge member can be replace by an automatic recovery module.

Examiner’s Note
The scope of independent claims 13, 22, 27, and 32 are uncertain since the trademark or trade name is not used properly to identify any particular material or product. “Wi-Fi ®” can encompass wireless network products compliant to IEEE 802.11 standards, where IEEE 802.11 standards can change. Therefore, the value of the trademark would be lost to the extent that it seems to describe a general product in the specification, rather than be used as an identification of a source or origin of a product or a specific product under the specific trademark. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. (See MPEP § 2173.05(u)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over De Carolis et al. (US 2010/0251159 A1 and De Carolis hereinafter, cited in the following: 02/21/2020 IDS as family US767646B2; PCT International Preliminary Report on Patentability dated 11/05/2019 as family US767646B2; Chinese First Office Action dated 08/27/2020 as family CN103078188A; European Search Opinion dated 10/23/2020; Canadian Examiner Requisition dated 09/16/2021 as family US767646B2), in view of Rose et al. (US 2016/0170922 A1 and Rose hereinafter, cited in the following: 02/21/2020 IDS; PCT International Search Report dated 11/08/2018; Chinese First Office Action dated 08/27/2020 as family CN105704972A; Canadian Examiner Requisition dated 09/16/2021), as evidenced by NPL "WLAN vs Wi-Fi_pages 1-2_Jan 2017" (NPL "WLAN vs Wi-Fi" hereinafter) and by Jovicic et al. (US 2015/0372753 A1 and Jovicic hereinafter).
Regarding claim 22, De Carolis discloses a modular electrical fieldbus assembly (item 10 of Fig. 1 and ¶[0032] shows and indicates modular electrical fieldbus assembly 10) comprising: a first module and a second module juxtaposed against each other and having opposing sides with complementary shaped sections to interlock together along a plane (item 18 of Figs. 1-2_5 & items 42, 60 of Fig. 4 and ¶[0032-0034_0036-0039_0041-0044 & 0046-0048] shows and indicates first module 18-1st {I/O module indicated in ¶[0032-0034_0036_0038-0039_0041-0042 & 0044-0049]} and a second module 18-2nd juxtaposed against each other and having opposing sides with complementary shaped sections 42 & 60 {interlocking extension 42 indicated in ¶[0037-0038_0043-0044 & 0046-0048], and interlocking extension 60 indicated in ¶[0038_0043-0044 & 0046-0048]} to interlock together along a plane {shown in Figs. 1_3}); a bridge member mountable on said first and second modules directly in front of said complementary shaped sections to fasten and connect said modules together in a direction perpendicular to said plane (item 20 of Figs. 1-2_5_8 and ¶[0032_0038_0043-0044_0046-0048] shows and indicates bridge member 20 {bridge clips} mountable on  directly in front of complementary shaped sections 42 & 60 to fasten and connect first module 18-1st and second module 18-2nd together in a direction perpendicular to the plane); said modules and said bridge member having complementary electrical fittings to electrically connect modules together through said bridge member (item 80 of Fig. 5 & item 46 of Figs. 4_6 & items 78, 80 of Fig. 8 and ¶[0018_0037-0039_0042-0043 & 0047] shows and indicates first module 18-1st and second module 18-2nd  having electrical fittings 46 {electrical fittings 46 of interlocking extension 42 indicated in ¶[0037_0039_0042 & 0047; electrical fittings 46 of interlocking extension 60 indicated in ¶[0038-0039_0042-0043 & 0047} and bridge member 20 having electrical fitting 78 through protective shroud 80 {indicated in ¶[0043]}; where electrical fitting 46 has complementary fitting with electrical fitting 78 to electrically connect first module 18-1st and second module 18-2nd together through bridge member 20 via complementary electrical fittings 46_78 {indicated in ¶[0042-0043]}); and said bridge member operably connected to said complementary electrical fittings (Figs. 1-2_5 and ¶[0042-0043] shows and indicates electrical fitting 78 of bridge member 20 operably is connected to electrical fittings 46 of first module 18-1st and second module 18-2nd to complementary connect electrical fittings 46 to 78 through complementary electrical fittings 46_78).
De Carolis discloses the claimed invention except wherein bridge member including at least one non-volatile memory or wireless transmitting and receiving device.
Rose discloses wherein bridge member including at least one non-volatile memory or wireless transmitting and receiving device (items 10a, 20, 10b of Fig. 4b and claims 1_11 & ¶[0019 & 0042] shows and indicates bridge member 10a {connection module 10a bridging main module 20 and connection module 10b} that includes a non-volatile memory {indicated in claim 1}, and includes a wireless transmitting and receiving device as a wireless communication channel based on a WLAN, as evidenced by NPL "WLAN vs Wi-Fi" and by Jovicic in ¶[0095]}; therefore, De Carolis will have a modular electrical fieldbus assembly with the bridge member that includes at least one non-volatile memory or wireless transmitting and receiving device operably connected to the complementary electrical fittings by incorporating the bridged fieldbus connection module member of Rose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein bridge member including at least one non-volatile memory or wireless transmitting and receiving device into the structure of De Carolis. One would have been motivated in the modular electrical fieldbus assembly of De Carolis and have the bridge member include at least one non-volatile memory or wireless transmitting and receiving device in order to facilitate storing information from the modules used in the modular electrical fieldbus assembly, as indicated by Rose in ¶[0008], and link information to a computer or tablet by wireless communication for diagnostic or configuration purposes, as indicated by Rose in ¶[0019], in the modular electrical fieldbus assembly of De Carolis.

Regarding claim 23, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: said bridge member includes the non-volatile memory (De Carolis: Figs. 1-2_5_8 and ¶[0032_0038_0043-0044_0046-0048] shows and indicates bridge member 20; Rose: Fig. 4b and claim 1 & ¶[0042] shows and indicates bridge member 10a includes a non-volatile memory).

Regarding claim 25, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: said bridge member includes the wireless transmitting and receiving device (De Carolis: Figs. 1-2_5_8 and ¶[0032_0038_0043-0044_0046-0048] shows and indicates bridge member 20; Rose: Fig. 4b and claim 11 & ¶[0019 & 0042] shows and indicates bridge member 10a includes a wireless transmitting and receiving device as a wireless communication channel based on a WLAN).

Regarding claim 26, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: the first and second modules have side extensions with recessed front faces with respect to a main face of each module; said side extensions house electrical fittings that are interposed between the main faces of the first and second modules; and said bridge member is disposed in a gap in front of the recessed front faces between the main faces of the first and second modules to mechanically connect and affix to both of the first and second modules (De Carolis: item 24 of Fig. 1 & items 44, 72, 24 of  Fig. 4 & item 74 of Fig. 5 & Fig. 6 and ¶[0018_0036-0039 _0042 & 0047] shows and indicates where first module 18-1st and second module 18-2nd have side extension 42 from the complementary shaped sections 42 & 60 with recessed front face 44 {indicated in ¶[0037]} with respect to main face 24 {indicated in ¶[0036-0038]} of each module 18-1st and 18-2nd; and where first module 18-1st and second module 18-2nd have side extension 60 from the complementary shaped sections 42 & 60 with recessed front face 72 {indicated in ¶[0038]} with respect to main face 24 {indicated in ¶[0036-0038]} of each module 18-1st and 18-2nd; said side extensions 42 & 60 house electrical fittings 46 that are interposed between the main faces 24 of the first module 18-1st and second module 18-2nd; and bridge member 20 is disposed in gap 74 {indicated in ¶[0038]} in front of recessed front faces 44 & 72 between main faces 24 of the  first module 18-1st and second module 18-2nd to mechanically connect and affix to both first module 18-1st and second module 18-2nd).

Allowable Subject Matter
Base independent claims 13, 27, and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent claims 15, 20, 30, and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL “G3 Series DeviceNet Technical Manual_pages 1-82_Feb 2009” (cited in the IDS filed 05/14/2021) discloses a modular electrical bus system for a valve manifold that comprises a bank of modules that are each bridged by bridge member that has complementary electrical fittings to engage the electrical fittings of adjacent modules; and where the bridge member mechanically connects adjacent modules together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847